Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6 – 7 and 11-13 have been amended. Claims 1-18 are examined on the merits in the present Office Action. Applicant’s amendments have overcome the rejections made over 35 U.S.C. 112(a) and (b) previously set forth in the Non-Final Office Action mailed 03/10/2021. 
Specification
The disclosure is objected to because of the following informalities: The Tables spanning pages 12 – 17 are unreadable.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “The pharmaceutical composition of claim 11”. Claim 11 has been amended to now recite a method to treat cancer and/or infection. Claim 12 should read “The method of claim 11”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to an anti-LAG 3 antibody wherein the heavy chain constant region of an antibody of an animal other than rat has the amino acid sequence of the constant region of an immunoglobulin equivalent to human IgG4 or said human IgG4 amino acid sequence having mutations introduced thereinto that reduce ADCC activity and/or CDC activity wherein said animal other than rat is bovine and said mutations are 247E [Wingdings font/0xE0] P, 248 L[Wingdings font/0xE0] V, 249 P [Wingdings font/0xE0] A, 250 G [Wingdings font/0xE0] deletion, 344 A [Wingdings font/0xE0] S, or 345 P [Wingdings font/0xE0] S mutations made in the CH2 domain of bovine IgG1. 
The specification teaches that an IgG heavy chain constant region with neither ADCC activity nor CDC activity such as human IgG4 is preferred for use in the claimed invention (Page 9, Ln. 5-7). It further states that although the constant region of wild-type human IgG1 has ADCC activity and CDC activity, it is known that these activities can be reduced by introducing amino acid substitutions or deletions into specific sites (Page 9, Ln. 14-16). In bovine, the constant region of an immunoglobulin equivalent to human IgG4 has not been identified, so mutations may be added at the relevant region of an immunoglobulin equivalent to human IgGl and the resultant constant region then used; as an example, the ammo acid sequence of the CH of a bovine antibody 
Therefore, while the specification is enabling for treating cancers and/or infections in cattle, buffalo, or sheep with a pharmaceutical composition comprising a rat anti-bovine LAG-3 antibody, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby artisans could not readily determine if only one of the mutations recited in instant claim 6 can reduce ADCC and/or CDC activity of anti-LAG3 antibodies. Further, artisans would not reasonably find any practical reason to introduce mutations that reduce ADCC and/or CDC activity in an immunoglobulin constant region equivalent to human IgG4 given that human IgG4 already lacks ADCC and CDC activity per the specification. 
Thus, the claimed invention is not enabled over the full scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 9 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al (Okagawa, Tomohiro, et al.  Infection and immunity 84.1 (2016): 77-89 on IDS of 2/12/2019), hereinafter Okagawa, in view of Bruce et al (Bruce, Catriona J., et al. Veterinary immunology and immunopathology 71.3-4 (1999): 215-231 on IDS of 03/10/2021), hereinafter Bruce. 
Okagawa discloses the generation of a rat anti-bovine LAG3 monoclonal antibody. Specifically, a 71-99 (GSAAPTPRGPGPRRYTVLRLAPGGLRIGK) of bovine LAG-3 was synthesized and coupled to a keyhole limpet hemocyanin carrier protein at their NH termini. Rats were immunized by injecting the peptide emulsion into the footpad. After 21 days, lymphocytes were isolated from iliac lymph nodes (LNs) and fused with SP2 myeloma cells to generate 
	Okagawa does not teach that the heavy and light chain constant regions are from another animal other than rat. 
	However, Bruce teaches a mouse-bovine chimeric antibody chCC63 developed to study the role of T cells in bovine respiratory infections (see entire document). Specifically, the chCC63 is composed of murine heavy and κ light chain variable regions of CC63 linked to the γ heavy and 
It would have been obvious to one of ordinary skill in the art to modify the anti-LAG3 antibody disclosed by Okagawa such that it possessed a heavy and light chain constant region from an animal other than a rat such as a cow as taught by Bruce. One of ordinary skill in the art would have been motivated to make such a modification in order to minimize the potential for in vivo immunogenicity of the antibody from another species (Bruce, see entire document, in particular Abstract).  Additionally, it would have been obvious to artisans to provide the anti-LAG3 antibody in a pharmaceutical composition in order to treat cancers and/or inflammations such as Johne’s disease in animals, in particular cattle, per claims 10 -12. Further, artisans would be motivated to sequence the nucleic acid encoding the variable regions of a rat anti-bovine LAG3 and constant regions of bovine Ig in order to produce a chimeric antibody via recombinant methods discussed in Bruce.  Therefore, one of ordinary skill in the art would expect that an anti-LAG3 antibody having the heavy and light chain constant regions from an animal other than rat can be used to effectively treat cancers and inflammations in other animals. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okagawa in view of Bruce, as applied to claims 1 – 5 and 9 - 18 above, and in further view of Ikebuchi et al, Ikebuchi, Ryoyo et al. Immunology vol. 142,4 (2014): 551-61 on IDS of 2/12/2019), hereinafter Ikebuchi. 
The inventions rendered obvious by the teachings of Okagawa in view of Bruce have been discussed above and differ from the instant claimed invention in that a heavy chain constant region from an animal other than a rat that is either equivalent to human IgG4 or has mutations in its amino acid sequence that reduces ADCC and/or CDC activity is not disclosed. 
However, Ikebuchi teaches that the mutations  E[Wingdings font/0xE0] P, L[Wingdings font/0xE0] V, P [Wingdings font/0xE0] A,  G [Wingdings font/0xE0] deletion,  A [Wingdings font/0xE0] S, P [Wingdings font/0xE0] S were introduced into the binding sites for Fcγ receptors of PD-1-Ig (bovine PD-1 coupled with the Fc region of bovine IgG1) in order to reduce the antibody-dependent cell-mediated cytotoxicity response to treatment. Per the specification, bovine IgG1 constant region with the amino acid sequence of SEQ ID NO: 4, which has the aforementioned mutations, is an example of an immunoglobulin constant region that is equivalent to human IgG4 (see Page 9 of Specification and Sequence Listing on Page 33). 
It would have been obvious to one of ordinary skill in the art to introduce mutations into an Fc region of rat-bovine chimeric anti-LAG 3. One of ordinary skill in the art would have been motivated to do so in situations where antibody-dependent cell-mediated cytotoxicity is not desirable for the therapeutic antibody. Therefore, one of ordinary skill in the art would expect that an anti-LAG 3 antibody having the bovine Fc regions with mutations to reduce ADCC activity can be used to more effectively and safely treat cancers and/or inflammations in animals.  


Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. Applicant has argued that the anti-LAG-3 antibodies of the claimed invention differ from Okagawa in that they 1) demonstrates greater inhibition of LAG-3 binding, 2) promotes substantial increase in IFN-gamma production, and 3) are able to bind to water buffalo and ovine LAG3. Thus, Applicant has argued unexpected results based upon the functional properties of ch2D8.  As presently written, however, the claims are not limited to the exact structure of the ch2D8 antibody; and artisans would not reasonably expect the unexpected results to be applicable to other antibodies that differ in structure from ch2D8, including the genus of antibodies encompassed by the breadth of independent claim 1.  As such applicant’s arguments that the claimed invention is non-obvious in view of unexpected results is not persuasive as such results are not commensurate in scope with the inventions as presently claimed.  Further, as applicant indicates on page 6 of the response, data concerning binding to buffalo and sheep LAG-3 was obtained using the 2D8 antibody (i.e. a fully rat antibody as compared to the instant claimed chimeric antibodies which contain non-rat constant domains), and thus such cross-species binding is a property which is pre-existing in the starting rat antibody of Okagawa.  Therefore, binding to sheep and buffalo LAG-3 reasonably is simply further characterization of the known 2D8 product and the courts have long ruled that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  As such, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Okagawa teaches rat anti-bovine LAG-3 antibodies made from hybridoma 2D8 disclosed in the instant specification and per ASM Journal guidelines any materials and data requested by others must be made publicly available; Bruce teaches a chimeric bovine antibody having the constant regions of bovine IgG1 to minimize the in vivo immunogenicity of the antibody in cattle; Ikebuchi teaches the exact mutations in bovine IgG1 recited in the claims to reduce ADCC and/or CDC activity. Thus, with the teachings of Okagawa, Bruce, and Ikebuchi taken together, artisans would reasonably be able to make the anti-LAG3 antibodies of the claimed invention having the recited structural properties and therefore would necessarily comprise such functional properties since structure dictates function.

Conclusion
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644